Case 1:19-cv-00853-LMB-MSN Document 64 Filed 05/28/21 Page 1 of 2 PageID# 357


                                    GILL LAW FIRM
                                           ATTORNEYS AT LAW
                                   1717 Pennsylvania Ave NW Suite 1025
                                           Washington DC 20006
                                    P: (202) 570-8223 F: (213)260-8255

 Faisal Gill, Esq.*                                                              Faisal Gill
 * Admitted to practice in CA, NY, DC, VA, MD, CO
                                                                     Direct: (310)418-6675
                                                                     fgill@glawoffice.com

                                                    May 28, 2021

 Via Electronic Filing

 The Honorable Leonie M. Brinkema
 United States District Judge
 U.S. District Court for the Eastern District of Virginia
 Alexandria Division
 Albert V. Bryan U.S. Courthouse
 401 Courthouse Square
 Alexandria, VA 22314

         RE:       Letter re: Court’s Order of May 18, 2021 [ECF No. 63] Regarding Consolidation of
                   Cases


 Judge Brinkema,

         In response to your Order of May 18, 2021 [ECF No. 63], Plaintiffs in the matter 1:19-cv-

 00853 respectfully object to the consolidation of cases 1:19-cv-853, 1:20-cv-170, and 1:20-cv-1038

 under the lead case number 1:19-cv-853.

         Courts have discretion to “consolidate actions” if they “involve a common question of law or

 fact.” Fed. R. Civ. P. 42(a). In making this determination, courts are “guided by balancing ‘the specific

 risks of prejudice and possible confusion’ against ‘the risk of inconsistent adjudications of common

 factual and legal issues, the burden on parties, witnesses and available judicial resources posed by

 multiple lawsuits, the length of time required to conclude multiple suits as against a single one, and the

 relative expense to all concerned of the single trial, multiple-trial alternatives.’” Roane v. United

 Airlines, Inc., 2017 WL 5054261, at *1 (E.D. Va. Feb. 2, 2017) (quoting Arnold v. E. Air Lines Inc.,

 681 F.2d 186, 193 (4th Cir. 1982).
Case 1:19-cv-00853-LMB-MSN Document 64 Filed 05/28/21 Page 2 of 2 PageID# 358
 Letter to Brinkema re: Consolidation of Cases
 Page 2

          While each Plaintiffs’ claims fall under the Torture Victims Protection Act (“TVPA”), there

 are no common questions of fact as each case deals with a different method of torture or extrajudicial

 killing, different times, and different people. Providing all of these cases as one to a jury could be

 confusing. And while the jury would determine whether the Defendant is liable under the TVPA in

 each case, each case can be determined separately in that a jury does not have to find in favor of all

 Plaintiffs if they would find in favor of one. Thus, the risk of inconsistent adjudications does not exist

 in this matter.

          Based on the foregoing, Plaintiffs respectfully request that the Court does not consolidate the

 pending actions in 1:19-cv-853, 1:20-cv-170, and 1:20-cv-1038.




                                                  Respectfully Submitted,



                                                  Faisal Gill (#VSB 93255)
                                                  Gill Law Firm
                                                  1717 Pennsylvania Avenue NW, Suite 1025
                                                  Washington, DC 20006
                                                  310-418-6675
                                                  310-388-0564 (fax)
                                                  fgill@glawoffice.com
                                                  Counsel for Plaintiffs
